Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant amendments filed 12/03/2020 have been reviewed and are sufficient to overcome.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 & 16, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8 & 16 that includes: 
Claim 1:
…
“
A system comprising: a camera positioned in an environment to capture image data of a head of a subject; a computing device communicatively coupled to the camera, the computing device comprising a processor and a non-transitory computer-readable memory; and a machine-readable instruction set stored in the non-transitory computer-readable memory that causes the computing device to perform at least the following when executed by the processor: receive the image data from the camera; analyze the image data captured by the camera using a convolutional neural network trained on an image dataset comprising images of the different orientations of the head of the subject captured from viewpoints distributed from a front facing viewpoint of the subject to a rear facing viewpoint of the subject in response to a target image presented to the subject at different locations such that the orientation of the head of the subject changes and a gaze of the subject is drawn to the different locations; and predict, with the convolution neural network, a gaze direction vector of the subject wherein when an eye or eyes of the subject are captured in the image data by the camera the prediction is based upon a combination of a head appearance and an eye appearance from the image dataset, and when the eyes are occluded in the image data, the prediction is based upon the head appearance.
”
Claim 8:
…
“
A system comprising: an eye-tracker positioned at a front facing viewpoint, wherein the eye-tracker captures eye-tracking image data of an eye of a subject; a display positioned to project a target image to the subject; a plurality of cameras positioned to capture image data of a head of the subject, wherein the image data comprises a set of synchronized images from the front facing viewpoint of the subject to a rear facing viewpoint of the subject about 180-degrees of head yaw; a computing device communicatively coupled to the plurality of cameras, the computing device comprising a processor and a non-transitory computer-readable memory; a machine-readable instruction set stored in the non-transitory computer-readable memory that causes the system to perform at least the following when executed by the processor: project the target image at a first location on the display; synchronously capture image data of an orientation of the head of the subject from the plurality of cameras and the eye-tracking image data from the eye-tracker in response to the projected target image; periodically adjust the location of the target image on the display, such that the orientation of the head of the subject changes and a gaze of the subject is drawn to a different location than the first location on the display; determine an eye-tracker gaze direction vector of the subject from the eye- tracking image data; and store the image data of an orientation of the head of the subject from the plurality of cameras and the eye-tracking image data from the eye-tracker in the non-transitory 3Application Serial No.: 16/158,831 Docket No.: 108749-89 / 2017-588 computer-readable memory, thereby forming an image dataset comprising images of the head of the subject from the front facing viewpoint to the rear facing viewpoint about at least 180-degrees of head yaw annotated with the eye-tracker gaze direction vector.
”
Claim 16:
…
“
A method comprising: obtaining training data for training a convolutional neural network comprising: displaying a target image at a first location on a display positioned in front of a subject; synchronously capturing image data of the subject from a plurality of cameras positioned to capture image data of an orientation of a head of the subject from a front facing viewpoint of the subject to a rear facing viewpoint of the subject about 180- degrees of head yaw and eye-tracking image data from an eye-tracker in response to the displayed target image; periodically adjusting the location of the target image on the display, such that the position of the head of the subject changes and a gaze of the subject is drawn to a different location than the first location on the display; determining an eye-tracker gaze direction vector of the subject from the eye- tracking image data; and storing the image data of an orientation of the head of the subject from the plurality of cameras and the eye-tracking image data from the eye-tracker in a non- transitory computer-readable memory thereby forming an image dataset comprising images of the head of the subject from the front facing viewpoint to the rear facing 5Application Serial No.: 16/158,831 Docket No.: 108749-89 / 2017-588 viewpoint about at least 180-degrees of head yaw annotated with the eye-tracker gaze direction vector.
”
Regarding dependent claims 9-11, 13-16 & 18-20 these claims are allowed because of their dependence on independent claims 1, 8 & 16 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661